IL F.
                                                       AH-E
                                              STA]E. OF IV,
                                             2N7 t:OV 13        ;11: 27




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

ISLAND COUNTY, a political
subdivision of the State of Washington,   DIVISION ONE

                    Respondent,           No. 74942-1-1

                  v.

COSMIC LIGHT CREATIONS;
COSMIC LIGHT CREATIONS c/o                UNPUBLISHED OPINION
OLGA NADA TEPES, also known of
record as NADA OLGA TEPES; THE
DIRECTORS OF COSMIC LIGHT
CREATIONS, AN INACTIVE
CORPORATION, AS TRUSTEE FOR
THE SHAREHOLDERS; OLGA NADA
TEPES, also known of record as
NADA OLGA TEPES,

                    Appellant,

ADMIRAL'S COVE BEACH CLUB;
ADMIRAL'S COVE WATER DISTRICT;
ELLEN L. BACHMAN; BON AIR
COMMNITY CLUB, INC.; JEAN BOND;
BUENA VISTA COMMUNITY CLUB;
ALLEN JOSEPH CALDWELL;
DEBORAH T. CAMPBELL; JAMES J.
CAMPBELL; CAPITAL ONE BANK
(USA), N.A. c/o SUTTELL AND
HAMMER, P.S.; C1TIFINANCIAL, INC.;
CLINTON WATER DISTRICT; DEER
LAKE HAVEN HOMEOWNERS
ASSOCIATION c/o WHIDBEY WATER
SERVICES; HEIRS AND DEVISEES
OF HELEN C. DIANICH; HEIRS AND
DEVISEES OF JOHN DIANICH;
No. 74942-1-1/2


ALAN S. DONALDSON and MYRA A. )
DONALDSON; EQUITY TRUST               )
COMPANY FB0 SCOTT STRODEL             )
IRA; BRETT FENSTERMAKER,              )
ADMINISTRATOR OF THE ESTATE )
OF WILLIAM H. REYNOLDS;               )
FINANCIAL ASSISTANCE, INC. do         )
JASON WOEHLER; KIMBERLY               )
FREDERICK; ROBERT A.                  )
FREDERICK; LAWRENCE R.                )
GABELEIN, also know of record as      )
LARRY R. GABELEIN and LARRY           )
GABELEIN; LARRY R. GABELEIN and )
JANE DOE GABELEIN; HEIRS AND )
DEVISEES OF LILLIAN K. GABELEIN, )
who also appears of record as LILIJEN )
GABELEIN; ARTIST GELBERT; GOSS )
LAKE PARK COMMUNITY CLUB;             )
MYTRON 0. GRIMM and MARY L.           )
GRIMM; HEIRS AND DEVISEES OF )
JACK R. HALE; JACKLYN C. HALE; )
HARBOR SANDS BEACH                    )
ASSOCIATION; HARRIS CUSTER            )
ESTATES WATER ASSOCIATION;            )
RICHARD H. HINKSON; TRACY W. )
HINKSON; HORIZON BANK do              )
WASHINGTON FEDERAL BANK;              )
HUDGINS   ENTERPRISES      I, LLC;    )
INTERNAL REVENUE SERVICE;             )
RICHARD TERRY JACOBSON;               )
RICHARD TERRY JACOBSON,               )
TRUSTEE OF THE TERRY JACOBSON)
TRUST; CHARLES L. JONES;
JUNIPER BEACH CO-OP WATER
ASSOCIATION; JUNIPER BEACH
COMMUNITY ASSOCIATION;
JUNIPER BEACH WATER DISTRICT;
SALLY KOSH-HEAGREN OR
SUCCESSOR TRUSTEE OF THE LP
TRUST DATED JULY 28, 2006;
UNKNOWN SUCCESSOR TRUSTEE
OF THE LP TRUST DATED
JULY 28, 2006; BARBARA S.
KUHNER,TRUSTEE FOR THE
BARBARA S. KUHNER TRUST;
LAGOON POINT COMMUNITY

                                    2
No. 74942-1-1/3


ASSOCIATION; LAGOON POINT
WATER DISTRICT; JONATHAN H.
LEAVITT and RANDI LEAVITT;
LONG POINT MANOR WATER
COMPANY; BRIAN LOPRIORE;
LOST LAKE PROPERTY OWNERS
ASSOCIATION; MARILYN MAIN;
NICHOLAS P. MALTA and RUTH
MALTA; NICHOLAS P. MALTA
c/o WANDA MALTA; HECTOR
MCARTHUR AND LEDA MCARTHUR;
ESTATE OF DENNIS MENTZOS;
HEIRS OF DENNIS MENTZOS;
MICHELLE MENTZOS; UNKNOWN
HEIRS AND CREDITORS IN THE
ESTATE OF DENNIS MENTZOS;
MIDWAY TRADERS VILLAGE
CONDOMINIUM ASSOCIATION;       )
MEMBERS OF THE MIDWAY          )
TRADER'S VILLAGE LLC; MEMBERS )
OF THE MIDWAY TRADER'S VILLAGE)
LLC, FORMERLY KNOWN AS         )
SEATREE PROPERTIES LLC; MUTINY)
VIEW MANOR COMMUNITY CLUB, )
INC.; GORDON NELSON and VIVIAN )
E. NELSON; NEW UTSALADY WATER)
SYSTEM; CITY OF OAK HARBOR;
PATRICK B. O'NEILL; DONALD P.
OSBORNE;0-ZI YA COMMUNITY
CLUB; LAURA PARKS and TOM
PARKS(TOM PARKS also known of
record as TOMMY PARKS);
PARKSIDE WATER ASSOCIATION;
ANN MARIE PEMBER; POINELL
SHORES HOMEOWNERS
ASSOCIATION; PORTFOLIO
RECOVERY ASSOCIATES, LLC c/o
MACHOL & JOHANNES, LLC;
PREFERRED INVESTMENTS, INC.;
UNKNOWN SHAREHOLDERS OF
PREFERRED INVESTMENTS, INC.;
PREFERRED INVESTMENTS, INC.,
do KIRSTI J. JENSEN;
PTERODACTLY ENTERPRISES, do
DEANE MINOR, ATTORNEY; HEIRS
AND DEVISEES OF PATSY L.

                              3
No. 74942-1-1/4


REYNOLDS; HEIRS AND DEVISEES )
OF WILLIAM J. REYNOLDS; ALICE G. )
RICE; ROLLING HILLS-GLENCAIRN )
COMMUNITY SERVICES, INC.;                  )
WILLIAM C. ROWLANDS; MICHAEL )
SANDERSON; DANNY JOE SANTA; )
SARATOGA BEACH OWNERS                      )
ASSOCIATION; JOANNE M. SAYSON;)
SEATREE PROPERTIES, LLC;                   )
SIERRA COUNTRY CLUB c/o KING )
WATER; SKAGIT COUNTY BAIL                  )
BONDS; STATE OF WASHINGTON                 )
DEPARTMENT OF SOCIAL AND                   )
HEALTH SERVICES; DENNIS B.                 )
TREUT; VISTAIRE WATER SYSTEM; )
WASHINGTON STATE EMPLOYEES )
RETIREMENT BOARD; WASHINGTON)
TRUST BANK; WEST BEACH OFF- )
SITE DRAIN FIELD SYSTEM;                   )
WHIDBEY WEST WATER                         )
ASSOCIATION; ELIZABETH J.                  )
WILLIAMS; JUDITH WINTER; JUDITH )
WINTER, UNKNOWN SPOUSE IF                  )
MARRIED ON DECEMBER 31, 1990; )
GENEVA WOODRUFF; SHELLEY LYN )
WRIGHT; and also all other persons or )
parties unknown claiming any right,        )
title, or ownership interest or lien in or )
to the real property described in the      )
notice of Application for Judgment         )
Foreclosing Tax Liens and Summons, )
                                           )
                      Defendants.          )     FILED: November 13, 2017
                                           )

       DWYER, J. — Acting pro se, Olga Nada Tepes appeals a judgment and

order of sale foreclosing on a tax lien on real property located in Island County.

Although Tepes' arguments are difficult to follow in the manner she presents

them, it is reasonably clear that she contends that the property foreclosed upon

was exempt from taxation. She also appears to claim that the statutes
No. 74942-1-1/5


authorizing the assessment and collection of property taxes are unconstitutionally

vague and challenges the trial court's jurisdiction. We affirm.



        In August 2015, Island County initiated a property tax lien foreclosure

proceeding. The proceeding involved numerous parcels of property, including

real property designated as "Item No. 46" in a certificate of delinquency filed by

the Island County Treasurer. The certificate of delinquency listed both the

appellant, Olga Nada Tepes,1 and an entity, Cosmic Light Creations, as the

property owners and lien or interest holders. The certificate of delinquency

identified approximately $4,400 in unpaid property taxes assessed in 2012,

interest, and costs.2 The County notified Tepes of the foreclosure action by

publication and by certified mail.

        In September 2015, Tepes filed several documents in apparent response

to the County's complaint. These documents included a "Declaration of Denial of

Due Process by Olga Nada Tepes" and an "Affidavit of Status of Olga Nada

Tepes: Private Citizen of the United States: American Inhabitant." Tepes

asserted a variety of confusing and often internally inconsistent arguments as to

why the property tax provisions set forth in Title 84 RCW did not apply to her or

to the property identified as Item No. 46.




          1 The appellant has identified herself using various names and titles throughout this
litigation. A copy in the record of the appellant's Certificate of Naturalization identifies her as
"Nada Olga Tepes." We refer to the appellant as "Olga Nada Tepes," the name she has most
commonly used in the course of this litigation.
          2 Although property taxes were also delinquent for 2013 and 2014, the certificate of
delinquency included only delinquent amounts for 2012.

                                                  5
No. 74942-1-1/6


      On November 9, 2015, the court entered a default judgment against all

property owners, including Tepes, who were listed in the certificate of

delinquency and failed to exercise their right of redemption. After a summary

proceeding hearing under RCW 84.64.080(1) on November 16, the court entered

findings and a separate judgment and order of sale.

      Just before the scheduled sale date of December 8, 2015, Tepes filed

additional documents, including a "Notice of Constitutional Challenge to Statute,"

and a "Memorandum in law on Property Tax." Around the same time, Tepes

informed the County that she was not notified of the November 16 hearing. The

County also became aware that notice of that hearing was not sent to the

address where Tepes received the original pleadings by certified mail. The

County terminated the sale of the property.

      The County renoted a hearing and sent notice to Tepes at all addresses

known to the County. A second summary proceeding hearing took place on

January 20, 2016. Tepes filed a document a few days before the hearing, but did

not appear. On the date of the hearing, the court received and filed a faxed

document from Tepes which purported to explain her absence from court. The

documents included hospital discharge notes, indicating that Tepes was admitted

to the hospital on January 11, 2016, and instructing her to take medication "as

needed" and to schedule a follow up appointment with a surgeon within two

weeks. In a handwritten note, Tepes stated that she was unable to attend any

court proceedings "[d]ue to surgery and medications."




                                        6
No. 74942-1-1/7


       The court entered amended findings and conclusions and an amended

order and judgment of sale. Among other things, the court found that the

property designated as Item No. 46 was subject to taxation, that property taxes

were properly assessed, and that as of August 2015 when the County issued the

certificate of delinquency, the 2012 property taxes had not been paid.

   The court entered conclusions of law, including the following:

   1. That this Court has jurisdiction in this matter and the Notice and
      Summons was served or notice was given in a manner reasonably
      calculated to inform the owner or owners and any person having a
      recorded interest in or lien of record upon the property of the
      foreclosure action.

   2. Although an appearance was filed by Olga Nada on September 11,
      2015, and more filings were received by the Court on December 2
      and December 7, 2015, and on January 13, 2016, no Answer was
      ever filed and nothing in the pleadings filed presents a valid
      defense against the relief sought by Island County for unpaid
      delinquent property taxes owed.

      After entry of these orders, Tepes filed more documents, including a

"Notice to Vacate." Following a hearing, the court denied the motion on

numerous grounds. Specifically, the court concluded that Tepes was properly

notified of the January 2016 hearing and that "[t]tle assessment of real property

and collection of real property taxes in Washington state are authorized under

Title 84 RCW and supported by Article VII, Section I of the Washington State

Constitution." The court further concluded that Tepes had not paid her

delinquent property taxes nor "raised any valid defenses to the Court to justify the

non-payment of such taxes." The court gave Tepes a final opportunity to avoid

foreclosure by paying the delinquent amounts to the Island County Treasurer



                                         7
No. 74942-1-1/8


and, if she failed to do so, allowed the County to proceed with the sale of the

property. Tepes appeals.

                                         11

       As an initial matter, according to Tepes' opening brief and documents filed

below, the property at issue was purchased, not by Tepes, but by "Cosmic Light

Creations," a "private religious corporation sole" to provide housing for the
                                                     ,
minister. "Washington law, with limited exception, requires individuals appearing

before the court on behalf of another party to be licensed in the practice of law."

Lloyd Enters., Inc. v. Longview Plumbing & Heating Co., 91 Wash. App. 697, 701,

958 P.2d 1035(1998); RCW 2.48.170. "Because corporations are artificial

entities that can only act through their agents," our courts apply the general

common law rule, recognized by courts in other jurisdictions, including all federal

courts, that "corporations appearing in court proceedings must be represented by

an attorney." Lloyd, 91 Wash. App. at 701.

       The rule applies equally to organizations established as corporations sole

under chapter 24.12 RCW. Under RCW 24.12.010, corporations sole possess

the "rights and powers prescribed in the case of corporations aggregate." The

rights and powers of corporations aggregate do not include a right to pro se

representation. See RCW 23E03.020(general powers of corporations).

       Only individuals possess a personal right of self-representation. A person

"may appear and act in any court as his own attorney without threat of sanction

for unauthorized practice." Wash. State Bar Ass'n v. Great W. Union Fed. Say. &

Loan Ass'n, 91 Wash. 2d 48, 56, 586 P.2d 870(1978). But a layperson's right of


                                         8
No. 74942-1-1/9


self-representation applies "only if the layperson is acting solely on his own

behalf" with respect to his own legal rights and obligations. Bar Ass'n, 91 Wash. 2d

at 57. To the extent that Tepes, a non-attorney, purports to represent the

interests of a corporation sole in this litigation, she is not authorized to do so. A

request by the County to strike Tepes' pleadings below would have been well-

founded under CR 11 because a pleading signed by a party not authorized to do

so is, in effect, unsigned. Lloyd, 91 Wash. App. at 701-02. Likewise, had the

County requested that this court strike the appellant's briefing on the same basis,

we would have granted the request. Lest there be any confusion, our

acceptance of Tepes' briefing in this appeal does not indicate that her authority

extends beyond representing her own individual interests on appeal.

                                           Ill

       As another preliminary matter, we note that Tepes bears the burden of

complying with the procedural rules on appeal. Failure to do so may preclude

appellate review. State v. Marintorres, 93 Wash. App. 442, 452, 969 P.2d 501

(1999). Pro se litigants are held to the same standards of compliance as

attorneys. State Farm Mut. Auto Ins. Co. v. Avery, 114 Wash. App. 299, 310, 57

P.3d 300(2002). Tepes' briefing falls well below the standards articulated in

RAP 10.3.

       Despite Tepes' challenges to the County's authority to impose taxes and

the court's jurisdiction, she fails to assign error to any of the court's written

findings and conclusions pertaining to these issues. Unchallenged findings are

verities on appeal. Zunino v. Rajewski, 140 Wash. App. 215, 220, 165 P.3d 57


                                           9
No. 74942-1-1/10


(2007). Tepes' statement of the case does not set forth the procedural and

factual background, provides few helpful citations to the record, and the content

is indistinguishable from her argument. RAP 10.3(a)(5). The argument portion of

her brief is primarily comprised of lengthy quotations from legal authorities in

other jurisdictions. She fails to explain the relevance of the cited authorities,

does not devote specific argument to her assignments of error, or mention the

standard of review applicable to any of her claims. RAP 10.3(a)(6). Despite

these serious deficiencies, to the extent possible, we have considered the merits

of Tepes' claims.

                                          IN/

       Tepes contends that the County lacked authority to assess property taxes

because Cosmic Light Creations is a "private religious corporation sole." In

effect, Tepes claims entitlement to a tax exemption. See Grays Harbor Enemy,

LLC v. Grays Harbor County, 175 Wash. App. 578, 583, 307 P.3d 754(2013).

       But, as noted, the court specifically found that the "property described in

the Certificate of Delinquency listed as Item No. 46 was subject to taxation at the

time it was assessed and was assessed as required by law." Even overlooking

the failure to challenge this dispositive finding, this claim is without merit

       Under RCW 84.36.005, all property in Washington is subject to

assessment and taxation based upon valuation unless it is "exempted." Property

tax exemption is governed by statutes and regulations set forth in chapter 84.36

RCW and chapter 458-16 WAC. Statutes exempting property from taxation are

strictly construed, and parties seeking an exemption bear the burden of proving


                                          10
No. 74942-1-1/11


that all statutory requirements have been met. Adult Student Hous., Inc. v. Dep't

of Revenue, 41 Wash. App. 583, 587-88, 705 P.2d 793(1985).

      As the County points out, the evidence in the record establishes that

neither Tepes nor any other party applied for a property tax exemption for the

property described as Item No. 46 under RCW 84.36.020 (providing exemptions

under certain circumstances for churches, cemeteries, parsonages, and portions

of their grounds) or RCW 84.36.032(exemptions for administration offices of

nonprofit religious organizations). If Tepes had applied for such an exemption

and her application had been denied, she would have been entitled to pursue an

administrative appeal. WAG 458-16-120. Tepes thus failed to exhaust her

available administrative remedy. See Wright v. Woodard, 83 Wash. 2d 378, 381-82,

518 P.2d 718(1974)(where party seeking relief had an adequate available

administrative remedy, but failed to pursue it, courts should not intervene).

       In any event, no evidence in the record indicates that a property tax

exemption would have been granted. Tepes relies on the status of Cosmic Light

Creations as a corporation sole. But two separate and independent criteria must

be met to qualify for exemption. "The property must be owned by a qualifying

organization, and it must be used for a qualifying purpose." Corp. of Catholic

Archbishop of Seattle v. Johnston, 89 Wash. 2d 505, 509, 573 P.2d 793(1978).

       Tepes' repeated reference to and reliance on 1933 New Deal legislation

that removed United States currency from the gold standard is also unavailing.

H.J. Res. 192, 73d Cong., 48 Stat. 112-13(1933); see also United States v. Lee,

427 F.3d 881, 888 (11th Cir. 2005)(discussing resolution); Holyoke Water Power


                                        11
No. 74942-1-1/12


Co. v. Am. Writing Pager Co., 300 U.S. 324, 337 n.*, 57 S. Ct. 485, 81 L. Ed. 678

(1937)(reproducing resolution in full). In cases throughout the country, litigants

seeking to avoid debt repayment have asserted a variety of theories, such as the

"vapor money" theory and the "redemption" theory, that rely on alleged

consequences flowing from the suspension of the gold standard. See

McLaughlin v. CitiMortgage, Inc., 726 F. Supp. 2d 201, 209-13(D. Conn. 2010)

(discussing theories and collecting cases). Although not entirely clear, Tepes

appears to advance a version of these claims, arguing that the lack of a gold

standard makes repayment impossible and therefore the United States Treasury

Department must assume her debt.3 While favored by proponents of the gold

standard, courts have repeatedly rejected these arguments since 1935. See

e.g., Norman v. Baltimore & O.R. Co., 294 U.S. 240, 303-07, 55 S. Ct. 407, 79 L.

Ed. 885(1935); Holyoke Water Power Co., 300 U.S. at 340-41; Rene v. Citibank

NA 32 F. Supp. 2d 539, 544 (E.D.N.Y.1999); McLaughlin, 726 F. Supp. 2d at 214

(theories related to the suspension of the gold standard have been "universally

and emphatically rejected by numerous federal courts for at least the last 25

years").

        Tepes' citation to federal tax code provision 26 U.S.C. §501(c)(3) is also

unhelpful because even assuming exemption from federal income taxation as a

religious organization, such exemption does not implicate the taxation of

Washington property.


        3 For instance, Tepes maintains that her tax debt was satisfied by a "Private Issue" check
for approximately $15,500 that she presented to the County. The purported instrument includes a
"Tracking Number" but is not drawn from any bank and purports to instruct the United States
Treasury to pay the Island County Treasurer.
                                               12
No. 74942-1-1/13


       In sum, Tepes fails to establish that the property was exempt from

taxation.

                                          V

      Tepes also claims that the provisions governing tax lien foreclosure in Title

84 ROW are unconstitutionally vague and do not apply to her as a natural

person. This argument is based on the definition of "person" under RCW

84.04.075 which provides that "[p]erson' shall be construed to include firm,

company, association or corporation."

      Statutes are presumed to be constitutional. Pierce County v. State, 150

Wn.2d 422,430, 78 P.3d 640(2003). The party seeking to overcome that

presumption carries the heavy burden of establishing unconstitutionality beyond

a reasonable doubt. Pierce County, 150 Wash. 2d at 430. "This burden of proof is

in keeping with the fact that '[t]he Legislature possesses a plenary power in

matters of taxation except as limited by the Constitution.' State ex rel. Heavev v.

Murphy, 138 Wash. 2d 800, 808-09, 982 P.2d 611 (1999)(alteration in original)

(quoting Belas v. Kiqa, 135 Wash. 2d 913, 919, 959 P.2d 1037(1998)).

       A vagueness challenge seeks to further two objectives: the need to define

prohibited conduct with sufficient specificity to put citizens on notice, and the

need to prevent the arbitrary and discriminatory enforcement of law.     pity of
Tacoma v. Luvene, 118 Wash. 2d 826, 844, 827 P.2d 1374 (1992); City of Seattle v.

Webster, 115 Wash. 2d 635, 642-43, 802 P.2d 1333(1990). A statute is void for

vagueness if persons of common intelligence must necessarily guess at its

meaning and differ as to its applicability. City of Spokane v. Douglass, 115


                                         13
No. 74942-1-1/14


Wn.2d 171, 178-79, 795 P.2d 693(1990). The court must consider the context

of the entire statute in order to determine a sensible, meaningful, and practical

interpretation. Douglass, 115 Wash. 2d at 180. The fact that a statute leaves some

terms undefined does not mean the enactment is unconstitutionally vague.

Douglass, 115 Wash. 2d at 180.

      Tepes urges us to apply expressio unius est exclusio alterius, a canon of

construction which provides that when a statute specifically designates the things

upon which it operates, there is an inference that the legislature intended all

omissions. State v. LG Elec., Inc., 186 Wash. 2d 1, 9, 375 P.3d 636 (2016). But

courts need not resort to canons, where, as here, the statutory language is not

ambiguous. O.S.T. v. Regence BlueShield, 181 Wash. 2d 691, 700-01, 335 P.3d
416 (2014); Cockle v. Dep't of Labor & Indus., 142 Wash. 2d 801, 808, 16 P.3d 583

(2001). And we avoid interpreting statutes in a manner that leads to absurd

results. Forest Mktg. Enters. v. Dep't of Nat. Res., 125 Wash. App. 126, 132, 104

P.3d 40(2005).

       Tepes proposes a definition of person that includes only artificial business

entities, but excludes natural persons, the commonly understood definition of

person. This interpretation of the statute is unreasonable. See W. Telepage,

Inc. v. City of Tacoma Dep't of Fin., 140 Wash. 2d 599, 608, 998 P.2d 884(2000)

(statute is ambiguous only "if it can be reasonably interpreted in more than one

way" and a reviewing court "[is] not obliged to discern an ambiguity by imagining

a variety of alternative interpretations"); see also State v. Tili, 139 Wash. 2d 107,

115, 985 P.2d 365(1999)(statute is not ambiguous merely because different


                                         14
No. 74942-1-1/15


interpretations are "conceivable"). It is also clear from numerous other provisions

in Title 84 RCW that "person" encompasses individuals. See e.g., RCW

84.40.150; RCW 84.52.069; RCW 84.64.060(2); RCW 84.64.070(5). Tepes

cannot satisfy the heavy burden to establish that any provisions of Title 84 RCW

are unconstitutionally vague.

                                          VI

       Tepes challenges the trial court's jurisdiction to adjudicate this tax

foreclosure matter. A tax foreclosure by a county is a proceeding in rem. In re

King County for Foreclosure of Liens, 117 Wash. 2d 77, 84-85,811 P.2d 945

(1991); Kupka v. Reid, 50 Wash. 2d 465, 467, 312 P.2d 1056 (1957). There are

jurisdictional prerequisites to such an action. In re Foreclosure of Liens, 117
Wash. 2d at 84-85. For instance, the county must comply with the statutory

provisions prescribing the content and manner of notice. In re Foreclosure of

Liens, 117 Wash. 2d at 84. Other jurisdictional deficiencies include an inaccurate

legal description, insufficient notice of the time to answer, and failure to give

notice "'in compliance with the letter and spirit of statutory requirements." In re

Foreclosure of Liens, 117 Wash. 2d at 84(quoting Pierce County v. Evans, 17 Wn.

App. 201, 204, 563 P.2d 1263(1977)).

       Tepes does not challenge the court's specific written conclusion that it had

jurisdiction over the proceeding. Nor does she challenge any of the court's

findings that pertain to the County's compliance with the procedural and notice

requirements of chapter 84.64 RCW. She does not allege that the certificate of




                                          15
No. 74942-1-1/16


delinquency included an inaccurate legal description of the property. She fails to

identify any fact that undermines the court's jurisdiction in the matter.

                                         VII

       Finally, in her notice of appeal, Tepes designates the order denying her

motion to vacate. She also assigns error to the court's ruling. Nevertheless, she

does not mention CR 60 in her briefing and makes no specific argument with

respect to the court's ruling on the motion. We need not address the assignment

of error. See SheIcon Constr. Grp., LLC v. Haymond, 187 Wash. App. 878, 889,

351 P.3d 895(2015)(appellate court need not consider assignment of error if the

appellant presents no argument).

       Affirmed.


We concur.


-irt; c-Lc
              7




                                          16